NO. 12-07-00265-CR

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MATTHEW MCMURRAY,                                          §             APPEAL FROM THE SEVENTH
APPELLANT

V.                                                         §             JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §             SMITH COUNTY, TEXAS


                                         MEMORANDUM OPINION
         Matthew McMurray appeals the trial court’s judgment sentencing him to twenty years of
imprisonment for aggravated sexual assault. In one issue, Appellant argues that he received an
unconstitutionally disproportionate sentence. We affirm.


                                                  BACKGROUND
         Appellant was charged by indictment with having committed the offense of aggravated
sexual assault. After consulting with his appointed counsel, Appellant pleaded guilty to the offense.
The trial court found Appellant guilty as charged and assessed his punishment at twenty years of
imprisonment. This appeal followed.


                                       DISPROPORTIONATE SENTENCE
         Appellant contends that his sentence is unconstitutionally disproportionate to the evidence
presented.1 Rule 33.1(a) of the Texas Rules of Appellate Procedure states as follows:


         1
           Appellant initially couches his issue as based upon principles of evidentiary sufficiency; however, the
issue actually presented in Appellant’s argument is that of an unconstitutionally disproportionate sentence.
         As a prerequisite to presenting a complaint for appellate review, the record must show that:

                   (1)      the complaint was made to the trial court by a timely request,
                            objection, or motion that:

                            (A)       stated the grounds for the ruling that the
                                      complaining party sought from the trial court
                                      with sufficient specificity to make the trial
                                      court aware of the complaint, unless the
                                      specific grounds were apparent from the
                                      context; and

                            (B)       complied with the requirements of the Texas
                                      Rules of Civil or Criminal Evidence or the
                                      Texas Rules of Civil or Appellate Procedure;
                                      and

                   (2)      the trial court:

                            (A)       ruled on the request, objection, or motion,
                                      either expressly or implicitly; or

                            (B)       refused to rule on the request, objection, or
                                      motion, and the complaining party objected to
                                      the refusal.



TEX . R. APP . P. 33.1(a). The requirements of Rule 33.1 apply to the issue raised here by Appellant.
See Willis v. State, 192 S.W.3d 585, 595-97 (Tex. App.–Tyler 2006, pet. ref’d).
         We have reviewed the record and have found no request, objection, or motion raising the
complaint now brought on appeal. Therefore, this matter is not preserved for appellate review. See
TEX . R. APP . P. 33.1(a). We overrule Appellant’s sole issue.


                                                      DISPOSITION
         We affirm the judgment of the trial court.


                                                                             SAM GRIFFITH
                                                                                      Justice

Opinion delivered July 23, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (DO NOT PUBLISH)


                                                                2